Citation Nr: 0919443	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for diabetic peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2006 and October 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The Veteran attended a hearing before 
the undersigned in March 2009.

On his July 2005 claim for service connection for PTSD, the 
Veteran cited symptoms of recurring dreams and problems 
sleeping.  Recently, in Clemons v. Shinseki, __ Vet.App. __ 
(Feb. 19, 2009) (per curiam order), the Court of Appeals for 
Veterans Claims held that, where a Veteran's claim for 
service connection for PTSD was based on symptoms 
attributable to other psychiatric disorders, service 
connection for those other disorders should be considered.  
Although the Veteran does not have a diagnosis of PTSD, he 
does have one for depression and the July 2005 claim listed 
symptoms that could be attributed to that disorder.  The 
Veteran's claim is better characterized as listed on the 
title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his March 2009 hearing, the Veteran stated that he 
received treatment at the VA medical centers in White City, 
Oregon, and Klamath Falls, Oregon, for the prior eight years.  
However, the only records associated with the claims file are 
from 2006 forward.  These records must be obtained.

Given the broader scope the Board has applied to the July 
2005 claim for service connection for PTSD, further 
development of the claim is needed.  In particular, the claim 
must be developed as one for service connection for 
depression.  Proper notice should be sent, relevant records 
should be obtained, and an examination should be scheduled if 
needed.  See Clemons, supra.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's complete VA treatment 
records from Klamath Falls and White 
City should be associated with the 
claims file.  Evidence of attempts to 
obtain these records should also be 
associated with the claims.

2.  Conduct the proper development for 
the July 2005 claim for service 
connection, to include a claim for 
service connection for depression, 
including proper notice, obtaining 
relevant records, and scheduling a VA 
examination if required.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




